ACCEPTED
                                                                               01-13-00963-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          8/21/2015 5:08:20 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                      No. 01-13-00963-CV

                                                             FILED IN
             IN THE FIRST COURT OF APPEALS            1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                    HOUSTON, TEXAS
                                                      8/21/2015 5:08:20 PM
                                                      CHRISTOPHER A. PRINE
                                                              Clerk
       MEDICAL DISCOUNT PHARMACY, L.P.,
 LIFECHEK ROSENBERG GP, INC., LIFECHEK, INC., AND
        BRUCE V. GINGRICH, INDIVIDUALLY,
                                                       Appellants
                                v.

                      STATE OF TEXAS,
                                                         Appellee


                          On Appeal from
                   Cause No. 12-DCV-196841
      In the 434th District Court of Fort Bend County, Texas


APPELLANTS’ MOTION FOR A 14-DAY EXTENSION OF TIME
         TO FILE MOTION FOR REHEARING



                    Levon G. Hovnatanian
                   State Bar No. 10059825
                 hovnatanian@mdjwlaw.com
                      Bruce E. Ramage
                   State Bar No. 16492500
                   ramage@mdjwlaw.com
         MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                    808 Travis, 20th Floor
                    Houston, Texas 77002
                   (713) 632-1700 – Phone
                 (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

      Come now the appellants—Medical Discount Pharmacy, L.P., Lifechek

Rosenberg GP, Inc., Lifechek, Inc., and Bruce V. Gingrich, Individually

(collectively, “Appellants”)—and respectfully move for a 14-day extension of time

to file their motion for rehearing. Appellants have requested and received one

previous extension of time (30 days) to file their motion for rehearing.

      The current deadline for Appellants to file their motion for rehearing is

Friday, August 21, 2015. This motion is e-filed on Friday, August 21, 2015, and is

therefore timely filed. See Tex. R. App. P. 49.8.

      The facts reasonably relied upon to explain the need for an extension of time

are as follows. Levon G. Hovnatanian, Appellants’ appellate counsel, has been

extremely busy with other pressing matters, including:

      1.     Mr. Hovnatanian’s father’s wife’s father, who lived in Simpson,

Louisiana, passed away a few days ago. That has necessitated Mr. Hovnatanian

making several trips.

      2.     Mr. Hovnatanian is preparing for oral argument on behalf of the

respondent, Liberty Insurance Corporation, in Cause No. 14-0753, U.S. Metals,

Incorporated v. Liberty Mutual Group, Incorporated d/b/a Liberty Insurance

Corporation, scheduled for September 2, 2015, in the Supreme Court of Texas.




                                          1
      3.    Mr. Hovnatanian is preparing the Brief of Appellee BNSF Railway

Company, in Cause No. 05-14-01575-CV; William T. Dickson, Appellant v. BNSF

Railway Company and Fellers Snider Blankenship Bailey & Tippens, P.C.; due on

August 21, 2015; in the Dallas Court of Appeals.

      4.    Mr. Hovnatanian is preparing the brief of appellee Integrity Insurance

Solutions, in Cause No. 14-15-00042-CV; Benson Scott Wyly v. Essex Insurance

Company, U.S. Risk, Inc., and Integrity Insurance Solutions; due on August 31,

2015; in the Fourteenth Court of Appeals.

      Considering the above, Appellants respectfully move the Court for an

extension of time of 14 days to file their motion for rehearing, that is, to and

including Friday, September 4, 2015.




                                        2
                                   Respectfully submitted,

                                   MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                   By: /s/ Levon G. Hovnatanian
                                       Levon G. Hovnatanian
                                       State Bar No. 10059825
                                       hovnatanian@mdjwlaw.com
                                       Bruce E. Ramage
                                       State Bar No. 16492500
                                       ramage@mdjwlaw.com
                                   808 Travis, 20th Floor
                                   Houston, Texas 77002
                                   (713) 632-1700 – Telephone
                                   (713) 222-0101 – Facsimile

                                   ATTORNEYS FOR APPELLANTS MEDICAL
                                   DISCOUNT PHARMACY, L.P., LIFECHEK
                                   ROSENBERG GP, INC., LIFECHEK, INC.,
                                   AND BRUCE V. GINGRICH, INDIVIDUALLY

                     CERTIFICATE OF CONFERENCE

       This is to certify that on August 21, 2015, the undersigned attempted to
confer with Ms. Rosemarie M. Donnelly, lead appellate counsel for appellee the
State of Texas, regarding whether she opposes this motion, but was unable to reach
her.

                                   /s/ Levon G. Hovnatanian
                                   Levon G. Hovnatanian

                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated motion for a 14-day extension
of time to file motion for rehearing contains 311 words.

                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian
                                      Dated: August 21, 2015



                                        3
                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
motion has been forwarded to all counsel listed below on this 21st day of August,
2015, by the methods indicated below:

      Ms. Rosemarie M. Donnelly
      OFFICE OF THE ATTORNEY GENERAL
      Consumer Protection and Public Health Division
      808 Travis, Suite 1520
      Houston, TX 77002
      rosemarie.donnelly@texasattorneygeneral.gov
      (Attorneys for appellee the State of Texas)
      (via e-filing and e-mail )

                                     /s/ Levon G. Hovnatanian
                                     Levon G. Hovnatanian




                                       4